              Case 2:20-cv-01468-DJA Document 26
                                              25 Filed 02/03/21
                                                       02/02/21 Page 1 of 3




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800
   San Francisco, California 94105
 5 Telephone: (415) 977-8942
   Facsimile: (415) 744-0134
 6 E-Mail: allison.cheung@ssa.gov

 7 Attorneys for Defendant

 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11   DANA BRUGGENWIRTH,                             )
                                                    )   Case No.: 2:20-cv-01468-DJA
12          Plaintiff,                              )
                                                    )   STIPULATION TO VOLUNTARY
13                  v.                              )   REMAND PURSUANT TO SENTENCE
                                                    )   FOUR OF 42 U.S.C. § 405(g) AND TO
14   ANDREW SAUL,                                   )   ENTRY OF JUDGMENT FOR
     Commissioner of Social Security,               )   PLAINTIFF
15                                                  )
            Defendant.                              )
16                                                  )
                                                    )
17

18

19          IT IS HEREBY STIPULATED by and between the parties, through their undersigned

20 attorneys, and with the approval of the Court, that this action be remanded for further administrative

21 action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.

22          On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for

23 a new decision.

24 //

25 //

26 //
              Case 2:20-cv-01468-DJA Document 26
                                              25 Filed 02/03/21
                                                       02/02/21 Page 2 of 3




 1          The parties further request that the Clerk of the Court be directed to enter a final judgment in

 2 favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

 3

 4 Dated: February 2, 2021                        Respectfully submitted,

 5                                                CHERMOL & FISHMAN, LLC
 6                                                /s/ David F. Chermol
                                                  DAVID F. CHERMOL
 7                                                (*as authorized via email on February 2, 2021)
                                                  Attorney for Plaintiff
 8

 9
     Dated: February 2, 2021                      Respectfully submitted,
10
                                                  NICHOLAS A. TRUTANICH
11                                                United States Attorney
12                                                /s/ Allison J. Cheung
                                                  ALLISON J. CHEUNG
13                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
14

15

16

17
                                                            IT IS SO ORDERED:
18

19                                                          HON. DANIEL J. ALBREGTS
                                                            UNITED STATES MAGISTRATE JUDGE
20

21                                                                  February 3, 2021
                                                            DATED: ___________________________
22

23

24

25

26                                                      2
              Case 2:20-cv-01468-DJA Document 26
                                              25 Filed 02/03/21
                                                       02/02/21 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2         I, Allison J. Cheung, certify that the following individual(s) were served with a copy of the

 3 foregoing STIPULATION TO VOLUNTARY REMAND PURSUANT TO SENTENCE FOUR

 4 OF 42 U.S.C. § 405(g) AND TO ENTRY OF JUDGMENT FOR PLAINTIFF on the date, and via

 5 the method of service, identified below:

 6
           CM/ECF:
 7
           David F. Chermol
 8         dave@ssihelp.us
           Attorney for Plaintiff
 9

10         Hal Taylor
           haltaylorlawyer@gbis.com
11         Attorney for Plaintiff
12         Dated: February 2, 2021
13
                                                           /s/ Allison J. Cheung
14                                                         ALLISON J. CHEUNG
                                                           Special Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26                                                     3
